DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, 5-6, 9-10, 21, 23, 25-26 and 29-30 are allowed.

As per claims 1, 3, 5-6, 9-10, 21, 23, 25-26 and 29-30, and in lieu of the Terminal Disclaimer filed on 11/24/2020, the claims are believed to be in condition for allowance. The rational for the examiner’s holding of allowability is commensurate with the rational as already set forth in the parent application (U.S. 15/525,514; now U.S. Patent No. 10,416,648). The relevant portions of this rational is reproduced below for the applicant’s convenience:

“As per claims 1,3, 5-6, 9-10, 21, 23, 25-26 and 29-30, specifically with respect to independent claims 1 and 21, the prior art of record fails to teach the combination of claimed features and the examiner’s attention is directed to the applicants arguments, remarks and concurrent amendments to the claims, filed on 4/16/2019, all collectively forming the basis for the indication of allowable subject with respect to at least independent claims 1 and 21 (see pages 8-10 of the Remarks). It is noted that the applicants remarks have been fully considered and are found to be persuasive in overcoming the outstanding rejections made in the office action dated 11/2/2018, and therefore the claims appear to be in condition for allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD D HARTMAN JR whose telephone number is (571)272-3684.  The examiner can normally be reached on M-F 8:30 - 4:30 EST.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571) 272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see:
https://ppair-my.uspto.gov/pair/PrivatePair

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RONALD D HARTMAN JR/Primary Patent Examiner, Art Unit 2119                                                                                                                                                                                                        February 26, 2021
/RDH/